Exhibit 10.44

 

Confidential Treatment Requested by Tesla, Inc.

EXECUTION VERSION

AMENDMENT NO. 1
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of October 18, 2017, is entered into by and among TESLA
2014 WAREHOUSE SPV LLC, a Delaware limited liability company (the “Borrower”),
TESLA FINANCE LLC, a Delaware limited liability company (“TFL”), the Lenders
party hereto, the Group Agents party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as paying agent (in such capacity the
“Paying Agent”) and DEUTSCHE BANK AG, NEW YORK BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”) and is made in respect of the
Amended and Restated Loan and Security Agreement, dated as of August 17,
2017(the “Loan Agreement”) among the Borrower, TFL, the Lenders party thereto,
the Group Agents party thereto and the Administrative Agent.  Defined terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Loan Agreement as amended hereby.

WHEREAS, the Borrower, the Lenders, the Group Agents and the Administrative
Agent have agreed to amend the Loan Agreement on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders, the Group Agents, the Administrative
Agent and the Paying Agent agree as follows:

1.Amendments to Loan Agreement.  Effective as of the Amendment Effective Date
(as defined below) and subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, the Loan Agreement is hereby amended as follows:

(a)Clauses (ii) and (iii) of the preamble to the Loan Agreement are amended and
restated in their entirety as follows:

“(ii)Solely for purposes of Sections 2.11, 2.12, 6.03, 12.01, 12.13 and 12.22,
TESLA FINANCE LLC, a Delaware limited liability company (“TFL”);

(iii)DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, as
Paying Agent;”

(b)The Loan Agreement is hereby amended by deleting the phrase “RVPR” in each
case it appears in the Loan Agreement and inserting in each case in lieu thereof
the phrase “RVLR”.

(c)The Loan Agreement is hereby amended by deleting the phrase “Residual Value
Performance Ratio” in each case it appears in the Loan Agreement and inserting
in each case in lieu thereof the phrase “Residual Value Loss Ratio”.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(d)Section 1.01 of the Loan Agreement is hereby amended by adding the following
definitions thereto in the appropriate alphabetical order:

“Amendment No. 1 Effective Date” shall mean October 18, 2017.

“Authorized Signatory” shall have the meaning set forth in Section 9.02.

“Extended Lease” shall mean an Eligible Lease as to which the original Lease
Maturity Date has been extended.

“Extended Lease Limit” shall have the meaning specified in the Amended and
Restated Fee Letter.

“Finco Paying Agent” shall mean the “Paying Agent,” as such term is defined in
the Finco Warehouse Agreement.

“Paying Agent” shall mean the Person appointed as such pursuant to Section 9.01.

“Paying Agent Account” shall mean the account with such name established and
maintained pursuant to Section 2.06.

(e)Section 1.01 of the Loan Agreement is amended by amending the definition of
“Automotive Lease Guide” as follows:

(a)deleting from clause (a) the phrase “each Group Agent” and inserting in lieu
thereof the  phrase “the Required Group Agents”; and

(b)inserting at the end of clause (b) thereof the phrase “and the Required Group
Agents”.

(f)Section 1.01 of the Loan Agreement is hereby amended by (i) adding at the end
of the definition of “Eligible Account” the phrase “or (iv) a segregated,
non-interest bearing trust account established with the Paying Agent” and (ii)
deleting the word “or” after clause (ii).

(g)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Eligible Lease” as follows:

(a)deleting the number “48” from clause (vii) thereof and inserting in lieu
thereof the number “60”; and

(b)deleting clause (xiii) thereof in its entirety and inserting in lieu thereof
a new clause (xiii) restating in its entirety as follows:

“(xiii)(A) the original Lease Maturity Date has not been extended to a date more
than six (6) months after such original Lease Maturity Date and, if such
original Lease Maturity Date has been extended, such extension was made in
accordance with the Credit and Collection Policy and, at the time of such
extension, there were no more than three scheduled payments remaining under such
Lease and all scheduled payments due by the

2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

related Lessee prior to the date of such extension have been paid in full, and
(B) the other provisions of such Lease have not been adjusted, waived or
modified, in each case in any material respect, except in accordance with the
Credit and Collection Policy;”

(h)Section 1.01 of the Loan Agreement is hereby amended by deleting the
definition “Eurodollar Rate” in its entirety and inserting in lieu thereof a new
definition of “Eurodollar Rate” reading in its entirety as follows:

“Eurodollar Rate”  shall mean:

(i)with respect to any Lender in the Group for which Bank of America, N.A. is
the Group Agent, for each day during any Interest Period, the rate of interest
per annum determined by Bank of America, N.A. based on the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for deposits in Dollars
in minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) as published by
a commercially available source providing quotations of such rate as selected by
Bank of America, N.A. from time to time at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upwards, if necessary, to
the nearest 1/100 of 1%); provided, that if the foregoing calculation results in
an interest rate per annum that is less than zero (0), the Eurodollar Rate
determined pursuant to this clause (i) shall be deemed to be zero (0) for
purposes of this Agreement;

(ii) with respect to any Lender in the Group for which Royal Bank of Canada is
the Group Agent for each day during any Interest Period, (a) the rate per annum
(carried out to the fifth decimal place) equal to the rate determined by Royal
Bank of Canada to be the offered rate that appears on the page of the Reuters
Screen on such day that displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01) for deposits in United
States dollars with a term equivalent to one month; (b) in the event the rate
referenced in the preceding subsection (a) does not appear on such page or
service or such page or service shall cease to be available, the rate per annum
(carried to the fifth decimal place) equal to the rate determined by Royal Bank
of Canada to be the offered rate on such day on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in United States dollars (or, if such rate is not available on a
successor or substitute service, such comparable rate published on such other
service as selected by Royal Bank of Canada from time to time for purposes of
providing quotations of interest rates applicable to United States dollar
deposits in the London interbank market) with a term equivalent to one month; or
(c) in the event the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by Royal Bank of Canada on such
day as the rate of interest at which Dollar deposits (for delivery on a date two
Business days later than such day) in same day funds in the approximate amount
of the applicable investment to be funded by reference to the LIBOR Rate and
with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank eurodollar market at their request; or

(iii) with respect to any Lender in any other Group, with respect to an Interest
Period, an interest rate per annum equal to the rate for one-month deposits in
Dollars, which rate is designated as “LIBOR01” on the Reuters Money 3000 Service
as of 11:00 a.m., London time,

3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

two (2) LIBOR Business Days prior to the first day of such Interest Period;
provided, however, that (a) in the event that no such rate is shown, the LIBOR
Rate shall be determined by reference to such other comparable available service
for displaying Eurodollar rates as may be reasonably selected by the
Administrative Agent; (b) in the event that the rate appearing on such page or
as so determined by the Administrative Agent shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement, and (c) if no
such service is available, the LIBOR Rate shall be the rate per annum equal to
the average (rounded upward to the nearest 1/100th of 1%) of the rate at which
the Administrative Agent offers deposits in Dollars at or about 10:00 a.m., New
York City time, two (2) LIBOR Business Days prior to the beginning of the
related Interest Period, in the interbank eurocurrency market where the
eurocurrency and foreign currency and exchange operations in respect of its
Eurodollar loans are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the applicable portion of the Loan Balance to be accruing interest
at the LIBOR Rate during such Interest Period.”

(i)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Excess Concentration Amount” as follows:

(a)deleting at the end of clause (vii) thereof the word “and”;

(b)adding at the end of clause (viii) thereof the word “and”; and

(c)adding at the end thereof a new clause (ix) reading in its entirety as
follows:

“(ix) the aggregate Securitization Value of all Warehouse SUBI Leases that are
Extended Leases exceeds the Extended Lease Limit.”

(j)Section 1.01 of the Loan Agreement is hereby amended by deleting the number
“$525,000,000” from the definition of “Facility Limit” and inserting in lieu
thereof the number “$511,125,806.42”.

(k)Section 1.01 of the Loan Agreement is amended by deleting the definition “Fee
Letter” in its entirety and inserting in lieu thereof the following definition
of “Fee Letter” reading in its entirety as follows:

“Fee Letter” shall mean the Amended and Restated Fee Letter dated as of October
18, 2017 among TFL, the Borrower, the Administrative Agent, the Group Agents and
the Lenders, setting forth the upfront fee and certain other fees and expenses
payable to the Administrative Agent and the Lenders by TFL and the Borrower.

(l)Section 1.01 of the Loan Agreement is hereby amended by (i) deleting the word
“Finco” from the definition of “Finco Borrower” and inserting in lieu thereof
the word “LML” and (ii) inserting a comma (“,”) after the word “SPV” and before
the word “LLC”.

(m)Section 1.01 of the Loan Agreement is hereby amended by adding the phrase
“the Paying Agent,” to the definition of “Indemnified Parties” immediately after
the phrase “shall mean the Administrative Agent, the Group Agents, the
Lenders,”.

4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(n)Section 1.01 of the Loan Agreement is hereby amended by inserting at the end
of the definition of “Lease Maturity Date” the phrase “, as such date may be
extended.”

(o)Section 1.01 of the Loan Agreement is hereby amended by deleting the
definition “Mark-to-Market MRM Residual Value” in its entirety and inserting in
lieu thereof a new definition of “Mark-to-Market MRM Residual Value” reading in
its entirety as follows:

“Mark-to-Market MRM Residual Value” shall mean, with respect to any Warehouse
SUBI Leased Vehicle and the related Lease, as of any date, the lesser of (i) the
expected value of such Leased Vehicle at the related Lease Maturity Date using a
residual value estimate produced by Automotive Lease Guide (assuming that the
vehicle is in “average” condition) based on the “Maximum Residualizable MSRP,”
which consists of the MSRP of the typically equipped vehicle and value adding
options, giving only partial credit or no credit for those options that add
little or no value to the resale price of the vehicle, calculated as of the last
day of the calendar month immediately preceding the most recent Mark to Market
Adjustment Date prior to and, if applicable, including such date and (ii) the
residual value estimate produced by Automotive Lease Guide (based as above)
calculated as of the contract date of the related Lease; provided, however, that
if the contract date of the related Lease for a Warehouse SUBI Lease is after
the last day of the calendar month immediately preceding the most recent
Mark-to-Market Adjustment Date, as of any date, then the initial Mark-to-Market
MRM Residual Value for such Warehouse SUBI Lease shall be equal to the amount in
clause (ii) above.”

(p)Section 1.01 of the Loan Agreement is hereby amended by deleting the number
“$600,000,000” from the definition of “Maximum Facility Limit” and inserting in
lieu thereof the number “$1,100,000,000.00”.

(q)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Portfolio Performance Condition” as follows:

(a)for clause (ii), deleting the phrase “less than [***]” and inserting in lieu
thereof the phrase “greater than [***]”; and

(b)for clause (y), deleting the phrase “greater than or equal to [***]” and
inserting in lieu thereof the phrase “less than or equal to [***]”.

(r)Section 1.01 of the Loan Agreement is hereby amended by deleting the
definition “Rating Agencies” in its entirety and inserting in lieu thereof a new
definition of “Rating Agency” reading in its entirety as follows:

“Rating Agency” shall mean S&P, Moody’s, Fitch Inc., DBRS, Inc., Kroll Bond
Rating Agency or any other nationally recognized statistical rating
organization.

(s)Section 1.01 of the Loan Agreement is amended by deleting the definition
“Residual Value Performance Ratio” in its entirety and inserting in lieu thereof
a new definition of “Residual Value Loss Ratio” reading in its entirety as
follows:

“Residual Value Loss Ratio ” shall mean, for any RVLR Calculation Date, and with
respect to those Warehouse SUBI Leases which reached their respective Lease
Maturity Dates

5

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

during or prior to such three consecutive Settlement Periods and for which
Off-Lease Residual Value Net Liquidation Proceeds were received during the three
consecutive Settlement Periods ended on the last day of the calendar month
immediately preceding such RVLR Calculation Date, a fraction expressed as a
percentage, (a) the numerator of which is the difference between the aggregate
Base Residual Values of such Warehouse SUBI Leases and the aggregate Off-Lease
Residual Value Net Liquidation Proceeds received with respect to such Warehouse
SUBI Leases, and (b) the denominator of which is the aggregate Base Residual
Values of such Warehouse SUBI Leases.”

(t)Section 1.01 of the Loan Agreement is hereby amended by deleting the
definition “Responsible Officer” in its entirety and inserting in lieu thereof a
new definition of “Responsible Officer” reading in its entirety as follows:

“Responsible Officer” shall mean with respect to (i) the Borrower or TFL, any of
the president, chief executive officer, chief financial officer, treasurer or
any vice president of the Borrower or TFL, as the case may be or (ii) the Paying
Agent, any managing director, director, vice president, assistant vice
president, associate or trust officer of the Paying Agent customarily performing
functions with respect to corporate trust matters and, with respect to a
particular matter under this Agreement, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, in each case, having direct responsibility for the
administration of this Agreement.”

(u)Section 1.01 of the Loan Agreement is hereby amended by deleting the
definition “Short-Term Notes” in its entirety and inserting in lieu thereof a
new definition of “Short-Term Notes” reading in its entirety as follows:

“Short-Term Notes” shall mean the short-term commercial paper notes issued or to
be issued by or on behalf of a Conduit Lender (or, solely in the case of
Salisbury Receivables Company LLC, by or on behalf of Sheffield Receivables
Company LLC) to fund or maintain the Loans or investments in other financial
assets.”

(v)Section 1.01 of the Loan Agreement is hereby amended by deleting the phrase
“at the time of the origination of such Lease” from the definition of “TFL
Residual Value” thereof.

(w)Section 1.01 of the Loan Agreement is hereby amended by deleting the
following definitions: “Mark to Market Adjustment” and “Matured Lease”.

(x)Section 1.01 of the Loan Agreement is hereby amended by adding the phrase
“the Paying Agent,” to the definition of “Withholding Agent” after the phrase
“shall mean the Borrower,” and before the phrase “and the Administrative Agent”.

(y)Section 2.01 of the Loan Agreement is hereby amended as follows:

(a)deleting subclause (i) of clause (d) in its entirety and inserting in lieu
thereof a new subclause (i) reading in its entirety as follows:

6

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“at least two (2) Business Days preceding each Warehouse SUBI Lease Allocation
Date (or, in the case of the initial Warehouse SUBI Lease Allocation Date, on
the Initial Loan Date), the Borrower and the Servicer shall deliver to the
Administrative Agent an executed Notice of Warehouse SUBI Lease Allocation in
substantially the form of Exhibit D to this Agreement, signed by an Authorized
Signatory, together with a Pool Cut Report as to the related Lease Pool;” and

(b)deleting clause (e) in its entirety and inserting in lieu thereof new clauses
(e), (f), (g), (i) and (j) reading in their entirety as follows:

“(e)If any Loan Request is delivered to the Administrative Agent, the Group
Agents, the Lenders and the Paying Agent after noon, New York City time, two
Business Days prior to the proposed Loan Increase Date, such Loan Request shall
be deemed to be received prior to noon, New York City time, on the next
succeeding Business Day and the proposed Loan Increase Date of such proposed
Loan shall be deemed to be the second Business Day following such deemed
receipt.  Any Loan Request shall be irrevocable and the Borrower may not request
that more than one Loan be funded on any Business Day.

(f)If a Conduit Lender shall have elected not to make all or a portion of such
Loan, the related Committed Lender shall make available on the applicable Loan
Increase Date an amount equal to the portion of the Loan that such Conduit
Lender has not elected to fund.

(g)Each Group’s ratable share of a Loan shall be made available to the Paying
Agent, subject to the fulfillment of the applicable conditions set forth in
Section 5.02, at or prior to 1:00 p.m., New York City time, on the applicable
Loan Date, by deposit of immediately available funds to the Paying Agent
Account. The Paying Agent shall promptly notify the Borrower in the event that
any Lender either fails to make its portion of such funds available before such
time or notifies the Paying Agent that it will not make its portion of such
funds available before such time. Subject to the fulfillment of the applicable
conditions set forth in Section 5.02, as determined by the Paying Agent, the
Paying Agent will not later than 3:00 p.m., New York City time, on such Loan
Increase Date make such funds available, in the same type of funds received, by
wire transfer thereof to the account specified in writing by the Borrower. If
any Lender makes available to the Paying Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article, and such
funds are not made available to the Borrower by the Paying Agent because the
conditions to the applicable Loan set forth in Section 5.02 are not satisfied or
waived in accordance with the terms hereof, the Paying Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)In the event that, notwithstanding the fulfillment of the applicable
conditions set forth in Section 5.02 hereof with respect to a Loan, a Conduit
Lender elected to make an advance on a Loan Increase Date but failed to make its
portion of the Loan available to the Paying Agent when required by this Section
2.01, such Conduit Lender shall be deemed to have rescinded its election to make
such advance, and neither the Borrower nor any other party shall have any claim
against such Conduit Lender by reason of its failure to timely make such
purchase. In any such case, the Paying Agent shall give

7

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

notice of such failure not later than 1:30 p.m., New York City time, on the Loan
Increase Date to the Borrower, which notice shall specify (i) the identity of
such Conduit Lender and (ii) the amount of the Loan which it had elected but
failed to make. Subject to receiving such notice, the related Committed Lender
shall advance a portion of the Loan in an amount equal to the amount described
in clause (ii) above, at or before 2:00 p.m., New York City time, on such Loan
Increase Date and otherwise in accordance with this Section 2.01. Subject to the
Paying Agent’s receipt of such funds, the Paying Agent will not later than 4:00
p.m., New York City time, on such Loan Increase Date make such funds available,
in the same type of funds received, by wire transfer thereof to the account
specified in writing by the Borrower.

(i)The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(j)After the Borrower delivers a Loan Request pursuant to Section 5.02, a Lender
(or its Group Agent) may, not later than 4:00 p.m. (New York time) on the
Business Day after the Borrower’s delivery of such Loan Request, deliver a
written notice (a “Delayed Funding Notice”, the date of such delivery, the
“Delayed Funding Notice Date” and such Lender, a “Delaying Lender”) signed by an
Authorized Signatory to the Borrower, the Paying Agent and the Administrative
Agent of its intention to fund its share of the related Loan Increase (such
share, the “Delayed Amount”) on a date (the date of such funding, the “Delayed
Funding Date”) that is on or before the thirty-fifth (35th) day following the
date of the proposed Loan Increase Date (or if such day is not a Business Day,
then on the next succeeding Business Day) rather than on the requested Loan
Increase Date.  Any Group containing a Delaying Lender shall be referred to as a
“Delaying Group” with respect to such Loan Increase Date.  On each Delayed
Funding Date, subject to the satisfaction of the conditions set forth in Section
5.02, the Committed Lenders shall (or, in the case of a Group with a Conduit
Lender, the Conduit Lender in such Group may in its sole discretion) fund their
ratable amounts of such requested Loans.  Notwithstanding anything to the
contrary contained in this Agreement or any other Related Document, the parties
acknowledge and agree that the failure of any Lender to fund its Loan on the
requested Loan Increase Date will not constitute a default on the part of such
Lender if any Delaying Lender has timely delivered a Delayed Funding Notice
signed by an Authorized Signatory to the Borrower with respect to such Loan
Request. Nothing contained herein shall prevent the Borrower from revoking any
Loan Request related to any Delayed Funding Notice.”

(z)Section 2.03 of the Loan Agreement is hereby amended as follows:

(a)inserting the phrase “, the Paying Agent” after the phrase “No later than the
second Business Day of each month, each Group Agent will provide the Borrower,
the Servicer,”; and

(b)inserting the phrase “each Lender in” after the phrase “(or estimated to be
due) to” and immediately before the phrase “its Group pursuant to this
Agreement”.

8

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(aa)Section 2.04(c) of the Loan Agreement is hereby amended as follows:

(a)deleting subclause (iii) in its entirety and inserting in lieu thereof a new
subclause (iii) reading in its entirety as follows:

“third, on a pari passu basis, (x) to the Trustee Bank (to the extent not
previously paid by TFL), for the payment of accrued and unpaid fees of the
Trustee Bank of $2,000 per annum, (y) to the depositary institutions where the
Reserve Account and the Warehouse SUBI Collection Account are maintained for
payment of accrued and unpaid maintenance fee of up to $275 per month per
account, or $450 per month per account during the continuance of an Event of
Default, (z) to the Back-Up Servicer for the payment of the accrued and unpaid
Back-Up Servicing Fees and (xx) to the Paying Agent for the payment of accrued
and unpaid fees of the Paying Agent of $875 per month;”

(b)deleting subclause (iv) in its entirety and inserting in lieu thereof a new
subclause (iv) reading in its entirety as follows:

“fourth, on a pari passu basis, (x) to the Trustee Bank (to the extent not
previously paid by TFL), for the payment of out-of-pocket expenses incurred by
the Trustee Bank and the indemnities owed to the Trustee Bank; provided, that
the aggregate amount distributed pursuant to this subclause (x) shall not exceed
$100,000 per calendar year; (y) to the Back-Up Servicer for the payment of
out-of-pocket expenses incurred by the Back-Up Servicer and the indemnities owed
to the Back-Up Servicer; provided, that the aggregate amount distributed
pursuant to this subclause (y) shall not exceed $25,000 per calendar year; (z)
to the Paying Agent for the payment of out-of-pocket expenses incurred by the
Paying Agent and the indemnities owed to the Paying Agent; provided that the
aggregate amount distributed pursuant to subclause (z) shall not exceed $25,000
per calendar year;”

(c)deleting subclause (v) in its entirety and inserting in lieu thereof a new
subclause (v) reading in its entirety as follows:

“fifth, on a pari passu basis and pro rata based on the applicable amounts
payable under subclauses (x) and (y) of this clause fifth, (x) to the Paying
Agent (for the account of the Lenders), the Interest Distributable Amount, and
(y) to each applicable provider of an Interest Rate Hedge, any Interest Rate
Hedge Payments and Interest Rate Hedge Termination Payment required to be paid
by the Borrower, to the extent not previously paid;”

(d)deleting subclause (vi) in its entirety and inserting in lieu thereof a new
subclause (vi) reading in its entirety as follows:

“sixth, on a pari passu basis and pro rata to the Paying Agent (for the account
of the Lenders), the Principal Distributable Amount;”

(e)for subclause (viii), adding at the end thereof the phrase “and the Paying
Agent;”;

9

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(f)for subclause (ix), inserting the phrase “, the Paying Agent” after the
phrase “and not otherwise paid to the Trustee Bank, the Back-up Servicer” and
before the phrase “or Successor Servicer,” and

(g)deleting the second paragraph after subclause (x) and before clause (d) in
its entirety and inserting in lieu thereof a new paragraph reading in its
entirety as follows:

“In approving or giving any distribution instructions under this Section
2.04(c), each of the Administrative Agent and the Paying Agent shall be entitled
to rely conclusively on the most recent Settlement Statement provided to it
pursuant to Section 2.08 and shall incur no liability to any Person in
connection with relying on such Settlement Statements or if the Administrative
Agent or the Paying Agent makes different payments or makes no payments if the
Administrative Agent or the Paying Agent has concerns that the Settlement
Statement might be incorrect.”.

(bb)Section 2.05 of the Loan Agreement is hereby amended by deleting Section
2.05 in its entirety and inserting in lieu thereof a new Section 2.05 reading in
its entirety as follows:

“Payments and Computations, Etc.  All amounts to be paid or deposited by the
Borrower or the Servicer to a Lender Party (whether for its own account or for
the account of another Lender Party) shall be paid or deposited to the Paying
Agent Account no later than 10:00 a.m. (New York time) on the day when due in
such coin or currency of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts, in an amount
in immediately available funds which (together with any amounts then held by the
Paying Agent and available for that purpose) shall be sufficient to pay the
amount becoming due on such date; provided that any such payment or deposit
received after 10:00 a.m. (New York time) on any day shall be deemed to be paid
by the Borrower or the Servicer on the next Business Day. The Paying Agent shall
promptly distribute the amount received to the applicable Lender. The Borrower
shall confirm by facsimile or electronically in PDF format on the day payment is
due to be made to the Paying Agent that it has issued irrevocable payment
instructions for the transfer of the relevant sum due to the Paying Agent
Account. The Paying Agent acknowledges that it does not have any interest in any
such funds held by it in trust deposited hereunder but is serving as Paying
Agent only.  The Paying Agent shall be under no liability for interest on any
money received by it hereunder.  The Paying Agent shall not be required to use
or risk its own funds in making any payment on the Loans.  All sums to be paid
or deposited by the Borrower or the Servicer to the Paying Agent hereunder shall
be paid to the Paying Agent Account or such account with such bank as the Paying
Agent may from time to time notify the Borrower in writing not less than three
Business Days before any such sum is due and payable. The Borrower shall, to the
extent permitted by law, pay to each Lender Party, on the first Payment Date
that is at least ten (10) days after demand therefor, interest on all amounts
not paid or deposited when due to such Lender Party hereunder at a rate equal to
the Default Rate.  The Paying Agent shall remit funds to each Lender in
accordance with this Agreement and the wiring instructions provided by such
Lender (or its related Group Agent) to the Paying Agent.”

(cc)Section 2.06 of the Loan Agreement is hereby amended as follows:

10

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(a)inserting the phrase “and Paying Agent Account” after the phrase “Reserve
Account” in the title of Section 2.06;

(b)re-alphabetizing clause (b) to clause (c) and inserting in lieu thereof a new
clause (b) reading in its entirety as follows:

“The Borrower shall cause to be established and maintained in the name of the
Borrower for the benefit of the Secured Parties with the Paying Agent an
Eligible Account as the Paying Agent Account. Funds on deposit in the Paying
Agent Account shall remain uninvested.”.

(dd)Section 2.08 of the Loan Agreement is hereby amended as follows:

(a)inserting the phrase “and the Paying Agent” after the phrase “On or before
the Determination Date in each month, the Servicer shall prepare and forward to
the Administrative Agent”; and

(b)deleting subclause (iii) in its entirety and inserting in lieu thereof a new
subclause (iii) in its entirety as follows:

“each Settlement Statement delivered on a Quarterly Report Date shall include a
calculation of the most recent Mark-to-Market MRM Residual Values of the
Warehouse SUBI Leases.”

(ee)Section 2.09 of the Loan Agreement is hereby amended as follows:

(a)deleting clause (b) in its entirety and inserting in lieu thereof a new
clause (b) reading in its entirety as follows:

“From time to time in its sole discretion, the Borrower may provide notice,
signed by an Authorized Signatory, to the Administrative Agent, the Paying Agent
and each Group Agent that it wishes to remove from the Collateral and reallocate
to the UTI or another SUBI (including the LML SUBI) the Securitization Take-Out
Collateral.  Any such removal and reallocation of Securitization Take-Out
Collateral (each a “Securitization Take-Out”) shall be subject to the following
additional terms and conditions.”

(b)in subclause (b)(i)(A), (A) inserting the phrase “, the Paying Agent” after
the phrase “The Borrower shall have given the Administrative Agent” and (B)
inserting the phrase “signed by an Authorized Signatory,” after the phrase “in
the form of Exhibit F hereto”;

(c)in subclause (b)(vi), (A) deleting the term “Administrative Agent” and
inserting in lieu thereof the term “Paying Agent”, (B) inserting the phrase
“(for the account of the Lenders)” immediately after the phrase “On the related
Securitization Take-Out Date the Paying Agent” and (C) inserting the phrase “in
the Paying Agent Account” after the phrase “shall have received” and before the
phrase “, in immediately available funds,”; and

11

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(d)in subclause (b)(viii), inserting the phrase “and the Paying Agent” after the
phrase “(including fees and expenses of counsel) of the Lender Parties”.

(ff)Section 2.11 of the Loan Agreement is hereby amended as follows:

(a)in subclause (a)(i), inserting the phrase “signed by an Authorized Signatory”
after the phrase “(such notice, “Maximum Facility Limit Increase Notice”)”; and

(b)in subclause (b)(i), inserting the phrase “signed by an Authorized Signatory”
after the phrase “(such notice, “Maximum Facility Limit Reduction Notice”)”.

(gg)Section 2.12 of the Loan Agreement is hereby amended by inserting the phrase
“signed by an Authorized Signatory” in subclause (a)(i) after the phrase “(such
notice, “Maximum Facility Limit Reallocation Notice”)”.

(hh)Section 2.13 of the Loan Agreement is hereby amended by inserting the phrase
“, the Paying Agent” after the phrase “prior notice to the Administrative Agent”
and before the phrase “and each Group Agent, provided that (i)”.

(ii)Section 2.15 of the Loan Agreement is hereby inserted at the end of Article
II reading in its entirety as follows:

“SECTION 2.15 Register.

(a)On or prior to the Amendment No. 1 Effective Date, the Administrative Agent
will provide to the Paying Agent a complete and correct list of the Lenders,
which list shall be provided in a format agreed to by the Administrative Agent
and the Paying Agent and shall include the following information: (i) full name
of the Lender; (ii) complete mailing address of the Lender; (iii) payment
instructions for making payments to the Lender in respect of the Loans and (iv)
appropriate Tax ID form.  The Paying Agent shall be entitled to conclusively
rely on the accuracy of such information provided by the Administrative Agent.
At any time after the Amendment No. 1 Effective Date, the Paying Agent shall
provide to the Borrower, TFL, the Administrative Agent or any Group Agent from
time to time at its reasonable request a complete and correct list of the
Lenders and shall include the following information: (i) full name of the
Lender; (ii) complete mailing address of the Lender; (iii) payment instructions
for making payments to the Lender in respect of the Loans and (iv) appropriate
Tax ID form. Each Lender agrees that all notices from such Lender for changes of
name, address, contact details or payment details of the Lenders shall be sent
to the Paying Agent at the Paying Agent’s address as set forth in Section 12.05.

(b)From and after the Amendment No. 1 Effective Date, the Paying Agent shall,
acting solely for this purpose as an agent of the Borrower, maintain at its
address referred to in Section 12.05 (or such other address of the Paying Agent
notified by the Paying Agent to the other parties hereto) a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Committed Lenders
and the Conduit Lenders, the Commitment Amount of each Committed Lender and the
aggregate outstanding principal amount (and stated interest) of the Loans of
each Conduit Lender

12

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

and Committed Lender from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Servicer, the Administrative Agent, the Paying
Agent, the Group Agents, the Conduit Lenders and the Committed Lenders shall
treat each Person whose name is recorded in the Register as a Committed Lender
or Conduit Lender, as the case may be, under this Agreement for all purposes of
this Agreement.  Any of the Borrower, the Servicer, the Administrative Agent,
any Group Agent, any Conduit Lender or any Committed Lender may request a copy
of the Register from the Paying Agent at any reasonable time and from time to
time upon reasonable prior notice.”

(jj)Section 3.01 of the Loan Agreement is hereby amended by inserting the phrase
“, Warehouse SUBI Supplement” in subclause (a)(i) after the phrase ‘Warehouse
SUBI Sale Agreement” and before the phrase “and all other Transaction
Documents”.

(kk)Section 5.02 of the Loan Agreement is hereby amended as follows:

(a)deleting clause (d) in its entirety and inserting in lieu thereof a new
clause (d) reading in its entirety as follows:

“At least two (2) Business Days preceding each Loan Increase Date following the
Initial Loan Date, the Borrower shall have delivered (i) to the Administrative
Agent, the Paying Agent, each Group Agent and each Lender set forth on the
Register an electronic copy of (A) a Loan Request in substantially the form of
Exhibit A to this Agreement (without the Pool Cut Report referenced therein) and
(B) if such Loan Increase Date is also a Warehouse SUBI Lease Allocation Date, a
“Notice of Warehouse SUBI Lease Allocation” in substantially the form of Exhibit
D to this Agreement, and (ii) to the Administrative Agent, the Paying Agent and
each Group Agent (A) a duly executed copy of the Loan Request and, if
applicable, the Notice of Warehouse SUBI Lease Allocation given pursuant to
preceding clause (i) (which notice may be delivered by email with hard copy to
follow promptly) and (B) a Pool Cut Report as to all Leases included in the
Warehouse SUBI (including the Lease Pool (if any) to be allocated to the
Warehouse SUBI on such Loan Increase Date if such Loan Increase Date is a
Warehouse SUBI Lease Allocation Date);”; and

(b)in clause (h), adding at the end of the clause the phrase “; provided that
the Reserve Account may be funded following the making of the Loan so long as
the Reserve Account is funded on the same date as of the Loan” before the word
“and”;

(ll)Section 6.03 of the Loan Agreement is hereby amended by deleting the term
“Deutsche Bank AG, New York Branch, or Citibank, N.A.” from clause (a) and
inserting in lieu thereof the phrase “any Lender or Group Agent”.

(mm)Section 8.01 of the Loan Agreement is hereby amended by deleting the word
“less” and inserting in lieu thereof the word “greater”.

(nn)Section 8.02 of the Loan Agreement is hereby amending by deleting the phrase
“(g) or (h) (due to a Servicer Default under clause (f) of the definition
thereof in Section

13

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

1.1 of the Warehouse SUBI Servicing Agreement” from clause (a) and inserting in
lieu thereof the letter “(f)”.

(oo)Article IX of the Loan Agreement is hereby amended by deleting Article IX in
its entirety and inserting in lieu thereof a new Article IX reading as follows:

“THE ADMINISTRATIVE AGENT AND THE PAYING AGENT

SECTION 9.01  Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  Effective as of the Amendment No. 1 Effective
Date, the Borrower hereby appoints Deutsche Bank Trust Company Americas, acting
through its office at 60 Wall Street, New York, New York 10005, as the registrar
and paying agent in respect of the Loans (together with any successor or
successors as such registrar and paying agent qualified and appointed in
accordance with this Article IX, the “Paying Agent”), upon the terms and subject
to the conditions set forth herein, and Deutsche Bank Trust Company Americas
hereby accepts such appointment. The Paying Agent shall have the powers and
authority granted to and conferred upon it herein, and such further powers and
authority to act on behalf of the Borrower as the Borrower and the Paying Agent
may hereafter mutually agree in writing.  Neither the Administrative Agent nor
the Paying Agent shall have any duties other than those expressly set forth in
the Transaction Documents, and no implied obligations or liabilities shall be
read into any Transaction Document, or otherwise exist, against the
Administrative Agent or the Paying Agent.  The Administrative Agent and the
Paying Agent do not assume, nor shall either of them be deemed to have assumed,
any obligation to, or relationship of trust or agency with, Tesla, Inc., TFL,
LML or any Tesla Party, the Conduit Lenders, the Committed Lenders or the Group
Agents, except for any obligations expressly set forth herein; provided that all
funds held by the Paying Agent for payment of principal of or interest (and any
additional amounts) on the Loans shall be held in trust by the Paying Agent, and
applied as set forth herein.  Notwithstanding any provision of this Agreement or
any other Transaction Document, in no event shall the Administrative Agent or
the Paying Agent ever be required to take any action which exposes the
Administrative Agent or the Paying Agent, respectively,  to personal liability
or which is contrary to any provision of any Transaction Document or applicable
law.  Upon receiving a notice, report, statement, document or other
communication from the Borrower or the Servicer pursuant to Section 2.01(d)(i),
Section 2.01(d)(iii), Section 2.08, Section 6.03(a), Section 6.03(c) or Section
7.02(c), the Administrative Agent shall promptly deliver to each Group Agent a
copy of such notice, report, statement, document or communication. The
Administrative Agent shall at all times also be the TFL Administrative Agent.
The Paying Agent shall at all times also be the TFL Paying Agent. The Paying
Agent shall be under no obligation to exercise any of the rights or powers
vested in it by this Agreement at the request or direction of any of the
Borrower or the Lenders, unless such Borrower or Lender shall have offered to
the Paying Agent security or indemnity reasonably satisfactory to the Paying
Agent against the costs, expenses and liabilities that might be incurred by it
in compliance with such request or direction.  The Paying Agent shall not be
responsible for, and makes no representation as to the existence, genuineness,
value or protection of any Collateral, for the legality, effectiveness or
sufficiency of any documents or other instruments, or for the creation,
perfection, filing, priority, sufficiency or protection of any liens securing
the Loans.  The Paying Agent shall incur no liability for not performing any act
or

14

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Paying Agent (including, but not limited
to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

SECTION 9.02  Administrative Agent’s and Paying Agent’s Reliance, Etc.  Neither
the Administrative Agent nor the Paying Agent or any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as Administrative Agent or as Paying Agent
under or in connection with this Agreement (including the Administrative Agent’s
servicing, administering or collecting Warehouse SUBI Assets in the event it
replaces the Servicer in such capacity pursuant to Article VII), in the absence
of its or their own gross negligence or willful misconduct.  Without limiting
the generality of the foregoing, each of the Administrative Agent and Paying
Agent: (a) may consult with legal counsel (including counsel for a Group Agent,
the Borrower or the Servicer), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Group Agent or Lender (whether written or oral) and shall not be responsible to
any Group Agent or Lender for any statements, warranties or representations
(whether written or oral) made by any other party in or in connection with this
Agreement; (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of any Tesla Party, LML, TFL or Tesla, Inc. or to inspect
the property (including the books and records) of any Tesla Party, LML, TFL or
Tesla, Inc.; (d) shall not be responsible to any Group Agent or Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; and (e) shall be entitled to rely, and shall be fully protected in so
relying, upon any notice, consent, certificate, report, Settlement Statement,
information, direction or other instrument or writing (which may be by
telecopier or electronic mail) signed by an authorized signatory of the
Borrower, TFL, the Administrative Agent, any Group Agent or any Lender,
respectively (each, an “Authorized Signatory”) reasonably believed by it to be
genuine and signed or sent by the proper party or parties.

SECTION 9.03  Administrative Agent and Paying Agent and Their Affiliates.  With
respect to any Loan or interests therein owned by any Lender that is also the
Administrative Agent or also the Paying Agent, such Lender shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Administrative Agent.  The Administrative Agent,
the Paying Agent and any of their respective Affiliates may generally engage in
any kind of business with Tesla, Inc., TFL, LML and each Tesla Party, any of
their respective Affiliates and any Person who may do business with or own
securities of Tesla. Inc., TFL, LML or any Tesla Party or any of their
respective Affiliates, all as if the Administrative Agent were not the
Administrative Agent and as if the Paying Agent were not the Paying Agent
hereunder and without any duty to account therefor to any other Secured Party.

SECTION 9.04  Indemnification of Administrative Agent and Paying Agent.  Each
Committed Lender agrees to indemnify the Administrative Agent and the Paying
Agent (to the extent not reimbursed by the Tesla Parties), ratably according to
the respective Percentage of such Committed Lender, from and against any and all
liabilities, obligations, losses, damages, penalties,

15

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent or the Paying Agent, as applicable, in any way relating to
or arising out of this Agreement or any other Transaction Document or any action
taken or omitted by the Administrative Agent or the Paying Agent under this
Agreement or any other Transaction Document, including, without limitation, any
claim commenced by the Administrative Agent or the Paying Agent to enforce such
indemnification obligation and any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement of any kind incurred by
the Administrative Agent or the Paying Agent, as applicable, in connection with
taking action or omitting to take any action at the direction of any Group Agent
or Lender; provided that no Committed Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or the Paying Agent’s gross negligence or willful misconduct.  The
obligations under this Section shall survive the termination of this Agreement
and the resignation or removal of the Administrative Agent or Paying Agent, as
applicable.

SECTION 9.05  Delegation of Duties.  Each of the Administrative Agent and the
Paying Agent may execute any of their respective duties through agents or
attorneys-in-fact and shall each be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor the
Paying Agent shall be responsible for the negligence or misconduct of any agents
or attorneys-in-fact selected by it with reasonable care.

SECTION 9.06  Action or Inaction by Administrative Agent or Paying Agent. Each
of the Administrative Agent and the Paying Agent shall in all cases be fully
justified in failing or refusing to take action under any Transaction Document
unless it shall first receive such advice or concurrence of the Group Agents and
assurance of its indemnification by the Committed Lenders, as it deems
appropriate.  Each of the Administrative Agent and the Paying Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon all Lenders and
the Group Agents.

SECTION 9.07  Notice of Certain Information or Events of Default; Action by
Administrative Agent or Paying Agent.  Neither the Administrative Agent nor the
Paying Agent shall be deemed to have knowledge or notice of any fact, claim or
demand or the occurrence of any Servicer Default, Default or Event of Default
unless the Administrative Agent or a Reponsible Officer of the Paying Agent has
received notice from any Group Agent, Lender or the Borrower of such fact, claim
or demand or stating that a Servicer Default, Default or Event of Default has
occurred hereunder and describing such Servicer Default, Default or Event of
Default.  If the Administrative Agent or a Responsible Officer of the Paying
Agent receives such a notice, either shall promptly give notice thereof to each
Group Agent, whereupon each Group Agent shall promptly give notice thereof to
its respective Conduit Lender(s) and Related Committed Lenders.  The
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, concerning a Servicer Default, Default or Event
of Default or any other matter hereunder as the Administrative Agent deems
advisable and in the best interests of the Secured Parties.  Any other provision
of this Agreement to the contrary notwithstanding, the Paying Agent

16

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

shall have no notice of and shall not be bound by the terms and conditions of
any other document or agreement unless the Paying Agent is a signatory party to
such document or agreement.

SECTION 9.08  Non-Reliance on Administrative Agent, Paying Agent and Other
Parties.  Each Group Agent and Lender expressly acknowledges that neither the
Administrative Agent nor the Paying Agent or any of their respective directors,
officers, agents or employees has made any representations or warranties to it
and that no act by the Administrative Agent or the Paying Agent hereafter taken,
including any review of the affairs of Tesla, Inc., TFL, LML and the Tesla
Parties, shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Paying Agent.  Each Lender represents and warrants
to each of the Administrative Agent and the Paying Agent that, independently and
without reliance upon either the Administrative Agent, the Paying Agent or any
Group Agent or any other Lender and based on such documents and information as
it has deemed appropriate, it has made and will continue to make its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Tesla, Inc.,
TFL, LML and each Tesla Party and the Warehouse SUBI Assets and its own decision
to enter into this Agreement and to take, or omit, action under any Transaction
Document.  Except for items expressly required to be delivered under any
Transaction Document by either the Administrative Agent or the Paying Agent, as
applicable, to any Group Agent or Lender, neither the Administrative Agent nor
the Paying Agent shall have any duty or responsibility to provide any Group
Agent or Lender with any information concerning Tesla, Inc., TFL, LML and the
Tesla Parties or any of their Affiliates that comes into the possession of the
Administrative Agent, the Paying Agent or any of their respective directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 9.09  Compensation. Each of the Administrative Agent and the Paying
Agent shall be entitled to the compensation to be agreed upon with the Borrower
in writing, as may be amended from time to time as the parties hereto may agree,
for all services rendered by it, and the Borrower agrees promptly to pay such
compensation and to reimburse the Administrative Agent and the Paying Agent for
out-of-pocket expenses (including legal fees and expenses) incurred by it in
connection with the services rendered by it hereunder, as and to the extent
agreed upon with the Borrower and subject to the terms of this Agreement,
including Section 2.04 . The obligations of the Borrower under this Section 9.09
shall survive the payment of the Loans and the resignation or removal of either
the Administrative Agent or the Paying Agent and the termination of this
Agreement.

SECTION 9.10 Authorized Signatory. Except as otherwise specifically provided
herein, any order, certificate, notice, request, direction or other
communication from the Borrower, TFL, the Administrative Agent, any Group Agent
or any Lender made or given under any provision of this Agreement, shall be
sufficient if signed by an Authorized Signatory.  From time to time the Borrower
and TFL will furnish the Paying Agent with a certificate as to the incumbency
and specimen signatures of persons who are then Authorized Signatories.  Until
the Paying Agent receives a subsequent certificate from the Borrower or TFL, the
Paying Agent shall be entitled to conclusively rely on the last such certificate
delivered to them for purposes of determining the Authorized Signatories.

SECTION 9.11  Successor Administrative Agent or Paying Agent.

17

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(a)Resignation of Administrative Agent

(i)The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Group Agent, resign as Administrative Agent;
provided it also resigns as TFL Administrative Agent.  Except as provided below,
such resignation shall not become effective until a successor Administrative
Agent is appointed by the Group Agents as a successor Administrative Agent and
as a successor TFL Administrative Agent and has accepted such appointment.  If
no successor Administrative Agent shall have been so appointed by the Group
Agents, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Group Agents
within sixty (60) days after the departing Administrative Agent’s giving of
notice of resignation, the departing Administrative Agent may, on behalf of the
Group Agents, petition a court of competent jurisdiction to appoint a successor
Administrative Agent, which successor Administrative Agent shall be either (i) a
commercial bank having a combined capital and surplus of at least $250,000,000
and short-term debt ratings of at least “A-1” from S&P and “P-1” from Moody’s or
(ii) an Affiliate of such an institution, and in either case shall also be the
TFL Administrative Agent.

(b)Resignation or Removal of Paying Agent

(i)The Paying Agent may at any time resign by giving written notice of its
resignation to the Borrower, the Administrative Agent and the Group Agents
specifying the date on which its resignation shall become effective, subject to
the conditions set forth below; provided that such date shall be at least 30
days after the receipt of such notice by the Borrower, the Administrative Agent
and the Group Agents unless such parties agree in writing to accept shorter
notice.   The Borrower may, at any time and for any reason with the written
consent of the Administrative Agent and upon at least 30 days written notice to
that effect (provided that no such notice shall expire less than 15 days before
or 15 days after any Payment Date) remove the Paying Agent and appoint a
successor Paying Agent by written instrument in duplicate signed on behalf of
the Borrower, one copy of which shall be delivered to the Paying Agent being
removed and one copy to the successor Paying Agent.  Upon resignation or
removal, the Paying Agent shall be entitled to the payment by the Borrower of
its compensation for the services rendered hereunder and to the reimbursement of
all reasonable out-of-pocket expenses (including reasonable legal fees and
expenses) incurred in connection with the services rendered by it hereunder, as
and to the extent agreed upon with the Borrower.

(ii)In case at any time the Paying Agent shall resign, or shall be removed, or
shall become incapable of acting, or be adjudged bankrupt or insolvent, or shall
file a voluntary petition in bankruptcy, or shall make an assignment for the
benefit of its creditors, or shall consent to the appointment of a receiver of
all or any substantial part of its property, or shall admit in writing its
inability to pay or meet its debts as they mature, or if an order of any court
shall be entered approving any petition filed by or against it under the
provisions of any applicable bankruptcy or insolvency law, or if a

18

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

receiver of it or of all or any substantial part of its property shall be
appointed, or if any public officer shall take charge or control of it or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, a successor to the Paying Agent shall be appointed by the Borrower
by an instrument in writing that is consented to in writing by the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).  Upon the appointment as aforesaid of a successor to the Paying Agent
and acceptance by it of such appointment, the Paying Agent so superseded shall
cease to be Paying Agent hereunder.  If, after 90 days from the resignation or
removal of the Paying Agent, no successor to such Paying Agent shall have been
so appointed, or if so appointed, shall not have accepted appointment as
hereinafter provided, any Lender or Group Agent, or such Paying Agent (at the
expense of the Borrower) may petition any court of competent jurisdiction for
the appointment of a successor to such Paying Agent.

(iii)Any corporation or bank into which the Paying Agent may be merged or
converted, or with which the Paying Agent may be consolidated, or any
corporation or bank resulting from any merger, conversion or consolidation to
which the Paying Agent shall be a party, or any corporation or bank to which the
Paying Agent shall sell or otherwise transfer all or substantially all of its
assets and business, or any corporation or bank succeeding to the corporate
trust business of the Paying Agent shall be the successor to the Paying Agent
hereunder, without the execution or filing of any document or any further act on
the part of the parties hereto.

(iv)Any successor Paying Agent hereunder, if other than the Borrower, shall be a
bank or trust company organized and doing business under the laws of the United
States of America or of the State of New York, in good standing, authorized
under such laws to exercise corporate trust powers and having a combined capital
and surplus in excess of US $250,000,000, and in either case shall also be the
TFL Paying Agent.  

(c)Successor Requirements and Responsibilities.

(i)The Borrower and any Administrative Agent or Paying Agent that resigns or is
terminated pursuant to clause (a) or clause (b) above shall cooperate with the
applicable successor Administrative Agent or successor Paying Agent, as
applicable, and shall use commercially reasonable efforts, in each case, to
facilitate the appointment of such successor as the Administrative Agent or the
Paying Agent hereunder (including by entering into such amendments to the
Control Agreements and other Transaction Documents and authorizing the filing of
amendments to financing statements, in each case, as are reasonably requested by
the successor Administrative Agent or the successor Paying Agent to reflect such
succession).

(ii)Upon such acceptance of its appointment as Administrative Agent or Paying
Agent hereunder by a successor Administrative Agent or successor Paying Agent,
as applicable, such successor Administrative Agent or successor Paying Agent
shall succeed to and become vested with all the rights and duties of the
resigning or terminated Administrative Agent or Paying Agent, as applicable, and
the resigning or terminated Administrative Agent or resigning or termination
Paying Agent shall be discharged from its duties and obligations under the
Transaction Documents.  After the

19

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

resignation or termination of the Administrative Agent or the Paying Agent under
this Section 9.11, the provisions of Article XI and this Article IX shall (i)
inure to its benefit as to any actions taken or omitted to be taken by it while
it was either the Administrative Agent or the Paying Agent, respectively and
(ii) survive with respect to any indemnification claim it may have relating to
this Agreement, notwithstanding such resignation or removal or termination of
this Agreement.”

(pp)Section 11.01 of the Loan Agreement is hereby amended by adding at the end
thereof a new sentence reading in in its entirety as follows:

“The obligations under this Section shall survive the termination of this
Agreement and the resignation or removal of the Administrative Agent or Paying
Agent, as applicable.”

(qq)Section 11.02 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 11.02Tax Indemnification.

(a)Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b)The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)The Borrower shall indemnify each Recipient and the Paying Agent, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or the Paying
Agent, as applicable, or required to be withheld or deducted from a payment to
such Recipient or the Paying Agent and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of another Lender Party,
shall be conclusive absent manifest error.

20

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(d)Each Lender shall severally indemnify the Administrative Agent and the Paying
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent or the Paying Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.10(h) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent or the Paying Agent in
connection with this Agreement, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent and the Paying Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or otherwise payable by the Administrative Agent or the Paying Agent to the
Lender from any other source against any amount due to the Administrative Agent
or the Paying Agent under this paragraph (d).

(e)As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 11.02, the Borrower shall
deliver to the Administrative Agent or the Paying Agent, as applicable, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the Paying Agent.

(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made hereunder shall deliver to the
Servicer, the Borrower, the Paying Agent and the Administrative Agent, at the
time or times reasonably requested by the Servicer, the Borrower, the Paying
Agent or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Servicer, the Borrower, the Paying
Agent or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Servicer, the Borrower, the Paying Agent
or the Administrative Agent, shall deliver such documentation prescribed by
applicable law or reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent as will enable the Servicer, the Borrower, the Paying Agent
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 11.02(f)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing:

21

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(A)any Lender that is a U.S. Person shall deliver to the Servicer, the Borrower,
the Paying Agent and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Servicer, the Borrower, the Paying
Agent or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.

(B)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Paying Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Servicer, the
Borrower, the Paying Agent or the Administrative Agent), whichever of the
following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
hereunder, executed originals of IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
hereunder, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI; or

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code, or a controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code and (y) executed originals of
IRS Form W-8BEN-E.

(C)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Paying Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower, the Paying
Agent or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax,

22

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower, the Paying Agent or the
Administrative Agent to determine the withholding or deduction required to be
made.

(D)If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient shall deliver to the Borrower, the Paying Agent and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower, the Paying Agent
or the Administrative Agent as may be necessary for the Borrower, the Paying
Agent and the Administrative Agent to comply with their obligations under FATCA
and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.  

Any Administrative Agent or Group Agent that is a U.S. Person shall deliver to
the Borrower and the Servicer executed originals of IRS Form W-9 certifying that
such Person is exempt from U.S. federal backup withholding tax (in each case, if
such form was not provided pursuant to Section 11.02(f)(ii)(A) above).  Any
Administrative Agent or Group Agent that is not a U.S. Person shall deliver to
the Borrower and the Servicer (and in the case of a Group Agent, to the
Administrative Agent) two duly completed executed originals of Form W-8IMY
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others hereunder are not effectively connected with the conduct of
its trade or business in the United States and that such Form W-8IMY evidences
its agreement with the Borrower to be treated as a “United States person” with
respect to such payments (in each case, pursuant to Treasury Regulation section
1.1441-1T(b)(2)(iv)).

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(rr)Section 11.05 of the Loan Agreement is hereby amended by deleting Section
11.05 in its entirety and inserting in lieu thereof a new Section 11.05 in its
entirety reading as follows:

“Other Costs and Expenses.  The Borrower shall pay on the first Payment Date
which is at least ten (10) Business Days after demand therefor, all actual and
reasonable documented costs and expenses of (i) the Lender Parties and the
Paying Agent in connection with

23

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

the administration or amendment of this Agreement, the other Transaction
Documents and the other documents to be delivered hereunder, including
reasonable and documented fees and out-of-pocket expenses of legal counsel for
the Administrative Agent and the Paying Agent, and the actual and reasonable
documented fees and expenses incurred by any Conduit Lender in connection with
the transactions contemplated by this Agreement in obtaining reaffirmation by
any Rating Agency of its rating of the commercial paper notes issued by such
Conduit Lender and (ii) the Lender Parties and the Paying Agent in connection
with obtaining advice as to its rights and remedies under this Agreement or any
other Transaction Document or in connection with the enforcement hereof or
thereof, including reasonable and documented counsel fees and expenses of each
such Person in connection therewith.”

(ss)Section 12.01 of the Loan Agreement is hereby amended by adding at the end
thereof a new sentence reading as follows:

“The provisions of Article IX shall survive the termination of this Agreement
and the resignation or removal of the Administrative Agent or the Paying Agent.”

(tt)Section 12.02 of the Loan Agreement is hereby amended as follows:

(a)in clause (a), inserting the phrase “, the Paying Agent” after the phrase “No
failure on the part of the Group Agents, the Conduit Lenders, the Committed
Lenders”; and

(b)in clause (b), at the end of the first sentence, inserting the sentence
reading as follows:

“No amendment, waiver or consent shall, unless in writing and signed by the
Paying Agent, affect the rights or duties of the Paying Agent, under this
Agreement or any other Transaction Documents.”.

(uu)Section 12.05 of the Loan Agreement is hereby amended by inserting after the
notice contact information for TFL and before  the notice contact information
for the Administrative Agent the contact information for the Paying Agent in its
entirety reading as follows:

If to the Paying Agent:

Deutsche Bank Trust Company Americas

Global Securities Services (GSS)

100 Plaza One, 8th Floor

Mail stop: JCY03-0801

Jersey City, New Jersey 07311-3901

Tel: +1 (201) 593-8420

Fax: + (212) 553-2458

Email: Michele.hy.voon@db.com

 

(vv)Section 12.10 of the Loan Agreement is hereby amended as follows:

(a)inserting the letter “(a)” before the word “Binding.”;

24

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(b)in clause (b), (A) inserting the letter “(A)” after the phrase “and permitted
assigns” and before “to any”, (B) inserting the phrase “Program Provider or
Affiliate of a” after the phrase “to any” and before the phrase” Program Support
Provider of such Conduit Lender”, (C) inserting the phrase “, any commercial
paper issuer supported by a Program Support Provider” after the phrase “Program
Support Provider of such Conduit Lender” and before the phrase “or any
collateral agent or collateral trustee” and (D) inserting the letter “(B)” after
the phrase “restriction of any kind or” and before the phrase “with the prior
written consent of the Borrower”; and

(c)in clause (e), deleting clause (e) in its entirety and inserting in lieu
thereof the term “[Reserved].”

(ww)Section 12.11 of the Loan Agreement is hereby amended as follows:

(a)inserting the phrase “the Paying Agent,” after the phrase “The Administrative
Agent, each Group Agent, each Lender,”;

(b)deleting the phrase “(except counsel and auditors)” after the phrase “such
information to outside parties”;

(c)after the phrase “to, or for the account of, a commercial paper issuer,” and
before the phrase “and its or their counsel and auditors,”, inserting the
sentence reading as follows:

“any person acting or proposed to act as a placement agent, dealer or investor
with respect to any commercial paper notes issued by or on behalf of a Conduit
Lender (provided that any confidential information provided to any such
placement agent, dealer or investor does not reveal the identity of the
Borrower, TFL or any Affiliate thereto and is limited to information of the type
that is typically provided to such entities by asset backed commercial paper
conduits)”;

(d)after the phrase “(d) as required or requested by an Official Body” and
before “or pursuant to legal process”, inserting the phrase reading as follows:

“, regulatory, self-regulatory or supervisory authority having proper
jurisdiction”; and

(e)at the end of clause (e), deleting word “and” and inserting in lieu thereof
the phrase reading as follows:

“(f) to its attorneys, accountants, agents and Affiliates on a need to know
basis provided that each such person to whom disclosure is made shall abide by
the confidentiality provisions of this Section 12.11 and (g)”.

(xx)Section 12.13 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 12.13No Petition.

25

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(a)Each party hereto agrees, prior to the date which is one (1) year and one (1)
day after the payment in full of all indebtedness for borrowed money of the
Borrower, not to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause the Borrower to invoke, the process of any Official Body for
the purpose of (i) commencing or sustaining a case against Borrower, under any
federal or state bankruptcy, insolvency or similar law (including the Bankruptcy
Code), (ii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for the Borrower, or any substantial part
of the property of the Borrower, or (iii) ordering the winding up or liquidation
of the affairs of the Borrower.

(b)Each party hereto agrees, prior to the date which is one (1) year and one (1)
day after the payment in full of all indebtedness for borrowed money of any
Conduit Lender, not to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause such Conduit Lender to invoke, the process of any Official Body
for the purpose of (i) commencing or sustaining a case against such Conduit
Lender, under any federal or state bankruptcy, insolvency or similar law
(including the Bankruptcy Code or similar law in another jurisdiction), (ii)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official for such Conduit Lender, or any substantial part of the
property of such Conduit Lender, or (iii) ordering the winding up or liquidation
of the affairs of such Conduit Lender.”

(yy)Section 12.18 of the Loan Agreement is hereby amended as follows:

(a)inserting the phrase “, the Paying Agent, the Administrative Agent” (A) after
the phrase “or any of their Affiliates against any Lender Party,” (B) after the
phrase “No claim may be made by any Lender Party,” and (C) after the phrase “in
connection therewith and each Lender Party,”;

(b)deleting the word “its” and inserting the phrase “their respective” (A)
before the phrase “Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages” and (B)
before the phrase “Affiliates against the Borrower, TFL, or any of their
Affiliates,” and

(c)inserting at the end of Section 12.18 a new sentence in its entirety reading
as follows:

“In no event shall the Paying Agents be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Paying Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.”

(zz)Section 12.22 is hereby amended by deleting Section 12.22 in its entirety
and inserting in lieu thereof a new Section 12.22 in its entirety reading as
follows:

“Limited Recourse Against Conduit Lenders. Notwithstanding anything in this
Agreement or any other Transaction Document to the contrary, no Conduit Lender
shall have any obligation to pay any amount required to be paid by it hereunder
or thereunder in excess of any amount received pursuant to this Agreement and
available to such Conduit Lender after paying or making provision for the
payment of its Short-Term Notes. All payment obligations of any Conduit

26

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Lender hereunder are contingent upon the availability of funds received pursuant
to this Agreement in excess of the amounts necessary to pay Short-Term Notes;
and each of the Borrower, TFL and the Secured Parties agrees that they shall not
have a claim under Section 101(5) of the Bankruptcy Code (or similar law in
another jurisdiction) if and to the extent that any such payment obligation
exceeds the amount received pursuant to this Agreement and available to any
Conduit Lender to pay such amounts after paying or making provision for the
payment of its Short-Term Notes. Notwithstanding the foregoing, the obligations
of a Conduit Lender to the Borrower or TFL resulting from the gross negligence
or willful misconduct of such Conduit Lender (as finally determined by a court
of competent jurisdiction) or for any expenses incurred by the Borrower or TFL
as a result of a breach of this Agreement made by a Conduit Lender shall not be
limited to any amounts or funds received pursuant to this Agreement (but shall
only be limited to the amounts available to such Conduit Lender after paying or
making provision for the payment of its Short Term Notes).”

(aaa)Section 12.24 of the Loan Agreement is hereby inserted to the end of
Article XII in its entirety reading as follows:

“U.S. Patriot Act. In order to comply with the laws, rules, regulations and
executive orders in effect from time to time applicable to banking institutions,
including, without limitation, those relating to the funding of terrorist
activities and money laundering, including Section 326 of the USA PATRIOT Act of
the United States (“Applicable Law”), the Paying Agent is required to obtain,
verify, record and update certain information relating to individuals and
entities which maintain a business relationship with the Paying Agent.
Accordingly, each of the parties agree to provide to the Paying Agent, upon its
request from time to time such identifying information and documentation as may
be available for such party in order to enable the Paying Agent to comply with
Applicable Law. The Paying Agent will follow its typical Know Your Customer
(KYC) process on any other entity which becomes a party to this Agreement
(through assignment or otherwise) prior to processing any instructions from such
entity.”

(bbb)Schedules 6, 8 and 9 to the Loan Agreement are hereby amended and restated
in their entirety as set forth on Schedules 6, 8 and 9 to this Amendment.

2.Joinder of New Groups. The parties hereto acknowledge and agree that,
effective as of the Amendment Effective Date and subject to the satisfaction of
the conditions precedent set forth in Section 5 below, there shall be created
four (4) new Groups under the Loan Agreement (each a “New Group” and
collectively, the “New Groups”) as follows: (i) a Group consisting of Bank of
America, N.A. (“BANA”), as a Group Agent and a Committed Lender; (ii) a Group
consisting of Royal Bank of Canada (“RBC”) as a Group Agent and a Committed
Lender and Lakeshore Trust, as a Conduit Lender (“Lakeshore”); (iii) a Group
consisting of Credit Suisse AG, New York Branch (“CSNY”), as a Group Agent,
Credit Suisse AG, Cayman Islands Branch, as a Committed Lender (“CSCI”) and GIFS
Capital Company LLC, as a Conduit Lender (“GIFS”) and (iv) a Group consisting of
Barclays Bank PLC (“BBPLC”) as a Group Agent and Committed Lender, and Salisbury
Receivables Companies LLC (“Salisbury”), as a Conduit Lender.  Each of BANA,
RBC, CSNY and BBPLC in its capacity as a new Group Agent shall be referred to
herein individually as a “New Group Agent” and collectively as the “New Group
Agents”; each of BANA, RBC, CSCI and BBPLC in its capacity as a new Committed
Lender shall be referred to

27

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

herein individually as a “New Committed Lender” and collectively as the “New
Committed Lenders”; each of Lakeshore, GIFS and Salisbury shall be referred to
herein individually as a “New Conduit Lender” and collectively as the “New
Conduit Lenders” and each of the New Group Agents, the New Committed Lenders and
the New Conduit Lenders shall be referred to herein individually as a “New
Party” and collectively as the “New Parties.”  By executing and delivering this
Amendment, each New Party confirms to and agrees with the Administrative Agent,
the Group Agents and the Lenders as follows:

(a)none of the Administrative Agent, the Group Agents or the Lenders makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement, any Transaction Document or any
other instrument or document furnished pursuant thereto, or the Collateral or
the financial condition of Tesla, Inc., TFL, the Trust, the Servicer or the
Borrower or the performance or observance by TFL, the Trust, the Servicer or the
Borrower of any of their respective obligations under the Loan Agreement, any
Transaction Document or any other instrument or document furnished pursuant
thereto;

(b)each New Party confirms that it has received a copy of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become party to the Loan Agreement;

(c)each New Party will, independently and without reliance upon the
Administrative Agent, any Group Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement;

(d)the New Committed Lender in each New Group described in this Section 2
appoints and authorizes the related New Group Agent specified in this Section 2
to take such action as agent on its behalf and to exercise such powers under the
Loan Agreement as are delegated to a Group Agent by the terms thereof, together
with such powers as are reasonably incidental thereto, all in accordance with
Article X of the Loan Agreement;

(e)each New Party appoints and authorizes each of the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article IX of the Loan Agreement; and

(f)each New Party agrees that it will perform in accordance with the terms
thereof all of the obligations which by the terms of the Agreement are required
to be performed by it as a Group Agent, a Committed Lender or a Conduit Lender,
as applicable, and agrees to be bound by and subject to the terms of the Loan
Agreement applicable to it in such capacity or to parties thereto generally.

28

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

3.Reallocation of Loan Balance. The parties hereto acknowledge and agree that in
connection with the joinder of the New Groups, on the Amendment Effective Date,
the aggregate Loan Balance shall be reallocated such that, immediately after
giving effect to such joinder, the portion of the Loan Balance funded by each
Group as a percentage of the Loan Balance shall be equal to its respective
Percentage. Each Lender shall make the payments to, or receive the payments
from, one or more other Lenders as specified in the flow of funds prepared by
the Administrative Agent and acknowledged and agreed to by the Borrower in
connection with this Section and the Borrower acknowledges and agrees that, upon
the receipt by each applicable Lender of such payments, each New Group shall be
deemed to have made Loans to the Borrower in an amount equal to its respective
Percentage of the Loan Balance.

4.Appointment of Paying Agent.  The Borrower hereby appoints Deutsche Bank Trust
Company Americas, acting through its office at 60 Wall Street, New York, New
York 10005, as the registrar and paying agent in respect of the Loans, upon the
terms and subject to the conditions set forth in the Loan Agreement, as amended
on the date hereof, and Deutsche Bank Trust Company Americas hereby accepts such
appointment. Effective as of the Amendment Effective Date, Deutsche Bank Trust
Company Americas is hereby joined as a party to the Loan Agreement.

5.Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Amendment Effective Date”) upon satisfaction or waiver of the
following conditions precedent:

(a)the receipt by the Administrative Agent or its counsel of counterpart
signature pages to this Amendment and each other document, certificate and
opinion to be executed or delivered in connection with this Amendment, as more
fully described on Exhibit A hereto;

(b)each Group Agent shall have received, for the benefit of the Lenders in its
related Group, the “Upfront Fee” in accordance with and as defined in the
Amended and Restated Fee Letter, dated as of the date hereof, by and among the
Borrower, the Group Agents and the Administrative Agent;

(c)no Default, Event of Default or Potential Servicer Default shall have
occurred or be continuing, the Termination Date shall not have occurred and no
Event of Bankruptcy shall have occurred with respect to TFL or Tesla, Inc.; and

(d)the Administrative Agent, the Paying Agent and each Group Agent shall have
received such other documents, instruments and agreements as the Administrative
Agent, the Paying Agent or such Group Agent may have reasonably requested.

6.Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants to the Administrative Agent, each Group Agent, each
Lender and the Paying Agent as of the date hereof that:

(a)This Amendment and the Loan Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower and are enforceable against
the

29

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Borrower in accordance with their respective terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b)Upon the effectiveness of this Amendment, the Borrower hereby affirms that
all representations and warranties made by it in Article IV of the Loan
Agreement, as amended, are correct in all material respects on the date hereof
as though made as of the effective date of this Amendment, unless and to the
extent that any such representation and warranty is stated to relate solely to
an earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.

(c)As of the date hereof, no Default, Event of Default or Potential Servicer
Default shall have occurred or be continuing, the Termination Date shall not
have occurred and no Event of Bankruptcy shall have occurred with respect to TFL
or Tesla, Inc.

7.Reference to and Effect on the Loan Agreement.

(a)Upon the effectiveness of Section 1 hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b)The Loan Agreement, as amended hereby, and all other documents, instruments
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect until hereafter terminated in accordance with their
respective terms, and the Loan Agreement and such documents, instruments and
agreements are hereby ratified and confirmed.

(c)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, any Agent or any Lender, nor
constitute a waiver of any provision of the Loan Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

8.Costs and Expenses.  The Borrower agrees to pay all reasonable and actual
costs, fees, and out‑of‑pocket expenses (including the reasonable attorneys’
fees, costs and expenses of Sidley Austin LLP, counsel to the Administrative
Agent, the Group Agents and the Lenders and Nixon Peabody LLP, counsel to the
Paying Agent) incurred by the Administrative Agent, each Group Agent, each
Lender and the Paying Agent in connection with the preparation, execution and
enforcement of this Amendment.

9.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

30

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

10.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

11.Counterparts.  This Amendment may be executed by one or more of the parties
to the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (transmitted by telecopier or by email) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Remainder of page left intentionally blank

31

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their duly authorized signatories as of the date first above
written.

 

TESLA 2014 WAREHOUSE SPV LLC,

as Borrower

 

 

By: /s/ Radford Small

Name: Radford Small

Title: Chief Financial Officer / Treasurer

 

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent, as a Group Agent and as

a Committed Lender

 

 

By: /s/ Kevin Fagan

Name: Kevin Fagan

Title: Vice President

 

By: /s/ Katherine Bologna

Name: Katherine Bologna

Title: Managing Director

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

DEUTSCHE BANK NATIONAL TRUST COMPANY FOR:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Paying Agent

 

 

By: /s/ Michele H.Y. Voon

Name: Michele H.Y. Voon

Title: Vice President

 

By: /s/ Susan Barstock

Name: Susan Barstock

Title: Vice President

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

CITIBANK, N.A.,

CITIBANK, N.A.,

as a Group Agent and as a Committed Lender

 

 

By: /s/ Amy Jo Pitts

Name: Amy Jo Pitts

Title: Vice President

 

CAFCO, LLC,

as Conduit Lender

 

By:Citibank, N.A., as Attorney-in-Fact

 

 

By: /s/ Amy Jo Pitts

Name: Amy Jo Pitts

Title: Vice President

 

CHARTA, LLC,

as Conduit Lender

 

By:Citibank, N.A., as Attorney-in-Fact

 

 

By: /s/ Amy Jo Pitts

Name: Amy Jo Pitts

Title: Vice President

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

CIESCO, LLC,

as Conduit Lender

 

By:Citibank, N.A., as Attorney-in-Fact

 

 

By: /s/ Amy Jo Pitts

Name: Amy Jo Pitts

Title: Vice President

 

CRC FUNDING, LLC,

as Conduit Lender

 

By:Citibank, N.A., as Attorney-in-Fact

 

 

By: /s/ Amy Jo Pitts

Name: Amy Jo Pitts

Title: Vice President

 

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

BANK OF AMERICA, N.A.,

as a Group Agent and as a Committed Lender

 

 

By: /s/ Rahra Macaltao

Name: Rahra Macaltao

Title: Director

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

ROYAL BANK OF CANADA,

as a Group Agent and as a Committed Lender

 

 

By: /s/ Angela Nimoh-Etsiakoh

Name: Angela Nimoh-Etsiakoh

Title: Authorized Signatory

 

By: /s/ Sofia Shields

Name: Sofia Shields

Title: Authorized Signatory

 

 

Lakeshore Trust,

as a Conduit Lender

 

 

By: /s/ Nur Khan

Name: Nur Khan

Title: Authorized Signatory

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

 

By: /s/ Patrick Duggan

Name: Patrick Duggan

Title: Associate

 

By: /s/ Elie Chau

Name: Elie Chau

Title: Authorized Signatory

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Lender

 

 

By: /s/ Patrick Duggan

Name: Patrick Duggan

Title: Authorized Signatory

 

By: /s/ Elie Chau

Name: Elie Chau

Title: Authorized Signatory

 

 

GIFS CAPITAL COMPANY LLC,

as a Conduit Lender

 

 

By: /s/ Thomas J. Irvin

Name: Thomas J. Irvin

Title: Manager

 




Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

BARCLAYS BANK PLC,

as a Group Agent

 

 

By: /s/ John McCarthy

Name: John McCarthy

Title: Director

 

 

SALISBURY RECEIVABLES COMPANY LLC,

as a Conduit Lender

 

By:  Barclays Bank PLC, as attorney-in-fact

 

 

By: /s/ John McCarthy

Name: John McCarthy

Title: Director

 

 

 

Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

EXHIBIT A

 

LIST OF CLOSING DOCUMENTS

 

 

 

Document

Responsible Party

1.

Amendment No. 1 to A&R Loan and Security Agreement

W&S

2.

Amended and Restated Fee Letter

Sidley

3.

Good Standing Certificate for Borrower from Secretary of State of Delaware

W&S

4.

Good Standing Certificate for Tesla Finance LLC from Secretary of State of
Delaware

W&S

5.

Good Standing Certificate for Tesla Lease Trust from Secretary of State of
Delaware

W&S

6.

Secretary’s Certificate of Borrower:

(a)  Certificate of Formation

(b)  Limited Liability Company Agreement

(c)  Resolutions

(d)  Incumbency

W&S

7.

Bring down UCC lien searches:

(a) Tesla Lease Trust

(b)  TFL

(c)  Borrower

W&S

8.

Reliance Letter with respect to Winston & Strawn legal opinions regarding
security interest matters, enforceability and corporate matters, true sale
matters and non-consolidation matters issued on August 17, 2017

W&S

9.

Reliance Letter with respect to RLF legal opinions (4) issued on August 17, 2017

RLF

10.

Reliance Letter with respect to Tesla in-house opinion issued on August 17, 2017

TFL

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

Schedule 6

 

 

Notice Addresses

 

 

Borrower:

 

c/o Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

With a copy to

Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: Legal, Finance

 

TFL:

 

c/o Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

With a copy to

Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: Legal, Finance

 

Administrative Agent:

 

Deutsche Bank AG, New York Branch

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

 

 

Deutsche Bank AG, New York Branch, as Lender:

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Deutsche Bank AG, New York Branch

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

 

Paying Agent:

 

Deutsche Bank Trust Company Americas

Deutsche Bank National Trust Company

Global Securities Services (GSS)

100 Plaza One, 8th Floor

Mail stop: JCY03-0801

Jersey City, New Jersey 07311-3901

Tel: +1 (201) 593-8420

Fax: +1 (212) 553-2458
Email: michele.hy.voon@db.com

 

Citibank, N.A., CAFCO LLC, CHARTA LLC, CIESCO, LLC, CRC Funding LLC, as Lenders:

 

c/o Citibank, N.A.

Global Securitized Products

750 Washington Blvd., 8th Floor

Stamford, CT 06901

Attention: Robert Kohl

Telephone: 203-975-6383

Email: Robert.kohl@citi.com

 

c/o Citibank, N.A.

Global Loans – Conduit Operations

1615 Brett Road Ops Building 3

New Castle, DE 19720

Telephone: 302-323-3125

Email: conditoperations@citi.com

 

 

Credit Suisse AG, New York Branch / Credit Suisse AG, Cayman Islands Branch:

 

c/o Credit Suisse AG, New York Branch

11 Madison Avenue, 4th Floor

New York, New York 10010

Telephone: 212-325-0432

Attention: Kenneth Aiani

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Email: kenneth.aiani@credit-suisse.com; patrick.duggan@credit-suisse.com;
list.afconduitreports@credit-suisse.com; abcp.monitoring@credit-suisse.com

 

GIFS Capital Company:

227 West Monroe Street, Suite 4900

Chicago, IL 60696

Telephone: 312-977-4588

Attention: Mark Matthews

Email: mark.matthews@guggenheimpartners.com

 

Royal Bank of Canada / Lakeshore Trust:

 

c/o RBC Capital Markets

200 Vesey Street

New York, New York 10281

Attention: Angela Nimoh

Telephone: 212-428-6296

Fax: 212-428-6308

Email: conduit.management@rbccm.com; rgeoghegan@rbccm.com;
angela.nimoh@rbccm.com; sofia.shields@rbccm.com

 

Barclays Bank PLC / Salisbury Receivables Company LLC:

 

c/o Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Telephone: 212-526-7161

Email: asgreports@barclays.com; barcapconduitops@barclays.com;
john.j.mccarty@barclays.com; martin.attea@barclays.com;
jonathan.wu@barclays.com; david.hisrchy@barclays.com; eric.k.chang@barclays.com;
eugene.golant@barclays.com.

 

Bank of America, N.A.:

 

Bank of America, N.A.

214 N. Tryon Street

Charlotte, North Carolina 28255

Attention: Judith Helms

Telephone: 980-387-1693

Email: judith.a.helms@baml.com

 

 

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

Schedule 8

 

 

Commitments of Lenders

 

Committed Lender

Commitment

Deutsche Bank AG, New York Branch

$139,397,947.21

Citibank, N.A.

$139,397,947.21

Credit Suisse AG, Cayman Islands Branch

$62,729,076.24

Royal Bank of Canada

$61,567,426.68

Barclays Bank PLC

$61,567,426.68

Bank of America, N.A.

$46,465,982.40

Total:

$511,125,806.42

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule 9

 

 

Short-Term Note Rate

 

 

The Short-Term Note Rate applicable to each of CAFCO, LLC, CHARTA, LLC, CIESCO,
LLC, CRC Funding, LLC for any Interest Period (or portion thereof), shall be
determined as follows: (a) to the extent that such Conduit Lender funds its
Percentage of the Loan Balance during such Interest Period with Short-Term
Notes, the per annum rate equal to the weighted average of the rates at which
all Short-Term Notes issued by such Conduit Lender to fund its Percentage of the
Loan Balance during such Interest Period were sold, which rates include all
dealer commissions and other costs of issuing such Short-Term Notes, whether any
such Short-Term Notes were specifically issued to fund its Percentage of the
Loan Balance or are allocated, in whole or in part, to such funding, and (b)
otherwise, the Bank Interest Rate.

 

The Short-Term Note Rate applicable to Lakeshore Trust and GIFS Capital Company
LLC means, for any day during any Interest Period, the per annum rate equivalent
to (a) the rate (expressed as a percentage and an interest yield equivalent and
calculated on the basis of a 360-day year) or, if more than one rate, the
weighted average thereof, paid or payable by such Conduit Lender from time to
time as interest on or otherwise in respect of the Short-Term Notes issued by
such Conduit Lender that are allocated, in whole or in part, by such Conduit’s
Lender’s agent to fund the purchase or maintenance of the Loans outstanding made
by such Conduit Lender (and which may also, in the case of a pool-funded conduit
Conduit Lender, be allocated in part to the funding of other assets of such
Conduit Lender and which Short-Term Notes need not mature on the last day of any
Interest Period) during such Interest Period as determined by such Conduit
Lender’s agent, which rates shall reflect and give effect to (i) certain
documentation and transaction costs (including, without limitation, dealer and
placement agent commissions, and incremental carrying costs incurred with
respect to Short-Term Notes maturing on dates other than those on which
corresponding funds are received by such Conduit Lender) associated with the
issuance of the Conduit Lender’s Short-Term Notes, and (ii) other borrowings by
such Conduit Lender, including borrowings to fund small or odd dollar amounts
that are not easily accommodated in the commercial paper market, solely to the
extent such amounts are allocated, in whole or in part, by the Conduit Lender’s
agent to fund such Conduit Lender’s purchase or maintenance of the Loans
outstanding made by such Conduit Lender during such Interest Period; provided,
that, if any component of such rate is a discount rate, in calculating the
applicable “Short-Term Note Rate” for such day, such Conduit Lender’s agent
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum.

 

The Short-Term Note Rate applicable to Salisbury Receivables Company LLC shall
mean, for each day during an Interest Period, the greater of (x) zero and (y)
the weighted average rate at which interest or discount is accruing on or in
respect of the Short-Term Notes with respect to such Conduit Lender allocated,
in whole or in part, by the related Agent, to fund the purchase or maintenance
of such portion of such Loan Balance (including, without limitation, any
interest attributable to the commissions of placement agents and dealers in
respect of such Short-Term Notes and any costs associated with funding small or
odd-lot amounts, to the extent that such

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

commissions or costs are allocated, in whole or in part, to such Short-Term
Notes by such Agent); provided, that, notwithstanding anything herein to the
contrary, the Short-Term Note Rate with respect to Salisbury Receivables Company
LLC shall, at the election of the related Agent, be determined by such Agent by
application of this definition of Short-Term Note Rate with the words
“short-term promissory notes of Sheffield Receivables Company LLC” replacing the
words “Short-Term Notes with respect to such Conduit Lender” or “such Short-Term
Notes” wherever they appear herein.

 

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.